Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-01000-CV
                                    ____________

     GUARDIAN TRANSFER AND STORAGE, INC. AND STUART C.
                    STAUFFACHER, Appellants

                                         V.

 ERIC BEHRNDT, INDIVIDUALLY AND D/B/A EZ MANAGEMENT GP,
     LLC, EZ MANAGEMENT GP, LLC AND BEHR CONSTRUCTION,
                         INC., Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-22262

                                    ORDER

      Appellant’s brief was due February 13, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 27, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justice Jewell and Spain.